Citation Nr: 0005050	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder.

2.  Entitlement to service connection for alcohol and drug 
abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to June 
1982.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1996 rating 
decision from the Nashville, Tennessee, Regional Office (RO), 
which denied service connection for residuals of a right knee 
injury, residuals of a left knee injury, a psychiatric 
disorder, to include a nervous disorder, and alcohol and drug 
abuse.

In his Appeal to the Board (VA Form 9) received in December 
1996, the veteran stated that he did not desire to appeal the 
claims for service connection for residuals of a right knee 
injury and residuals of a left knee injury.  Thus, the issues 
of entitlement to service connection for residuals of a right 
knee injury and residuals of a left knee injury are 
considered withdrawn from appellate consideration.

In March 1999, the Board remanded this case to the RO to 
contact the veteran in order to schedule him for a hearing to 
be held before a member of the Board at the RO.  The veteran 
was scheduled for a personal hearing before a member of the 
Board at the Nashville, Tennessee, RO on January 10, 2000, 
but he failed to appear for that hearing.  In a statement 
dated on January 6, 2000 and received on January 12, 2000, 
the veteran requested that his appeal be forwarded to the 
Board for appellate for review.

The veteran filed a claim for a total disability rating for 
pension purposes in October 1996.  Although this issue was 
included in the statement of the case issued later that same 
month, the record does not indicate that the veteran was 
informed of his appellate rights as they relate to this 
issue.  It is requested that the RO enter a formal decision 
regarding this issue and inform the veteran of his appellate 
rights. 


FINDINGS OF FACT

1.  Service connection is not in effect for any disabilities.

2.  The veteran's alcohol and drug abuse are not diseases or 
disabilities which were incurred in the line of duty.  

3.  There is no competent medical evidence linking the 
veteran's current neuropsychiatric disorder to service.


CONCLUSIONS OF LAW

1.  Service connection for diseases or injuries resulting 
from abuse of alcohol and drugs as directly incurred in 
service is precluded by law, and there is no legal 
entitlement to the benefit sought.  38 U.S.C.A. §§ 101, 105, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.301 (1999).

2.  The claim for entitlement to service connection for a 
neuropsychiatric disorder, to include a nervous disorder, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Alcohol and Drug Abuse

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service and was not the result of willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1131 
(West 1991).

The veteran asserts that he incurred the diseases of alcohol 
and drug abuse in service, and that the diseases have 
persisted to the present.  Service medical records show the 
use of alcohol or drugs in service.  In December 1979, the 
veteran was seen for complaints of pain associated with 
alcohol ingestion.  The diagnosis was alcohol gastritis.  The 
veteran subsequently underwent treatment and he admitted to a 
history of alcohol and drug usage.

A summary of hospitalization from a private hospital dated in 
May 1994 includes a diagnosis of alcohol abuse. The veteran 
was hospitalized at a private facility in June 1994.  The 
diagnoses included alcohol dependence.

A report from the police department lists several infractions 
from 1982 to 1994. A lay statement dated in January 1996 is 
to the effect that the individual knew for a fact that the 
veteran was an alcoholic.

A summary of Department of Veterans' Affairs (VA) 
hospitalization dated from February 1996 to March 1996 
includes diagnoses of alcohol, cannabis, continuous nicotine 
dependence, and a history of cocaine and narcotic abuse.  A 
VA outpatient treatment record dated in March 1996 included a 
diagnosis of substance abuse.

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, amended former 38 U.S.C. §§ 310 and 331 (now 
designated §§ 1110 and 1131), effective for claims filed 
after October 31, 1990, to prohibit the payment of 
compensation for any disability that is a result of a 
veteran's own abuse of alcohol or drugs (a "substance-abuse 
disability").  This conduct constitutes willful misconduct.  
38 C.F.R. § 3.1(n); Gabrielson v. Brown, 7 Vet. App. 36, 41 
(1994); VAOPGCPREC 2-97 (Jan. 16, 1997); 62 Fed. Reg. 15,565 
(1997); VAOPGCPREC 2-98 (Feb. 10, 1998).  Also, 38 U.S.C.A. § 
101(16) (definition of "service- connected") and § 105(a) 
(line of duty and misconduct) preclude direct service 
connection for substance abuse.  While the United States 
Court of Appeals for Veterans Claims (Court) has held that 
38 U.S.C.A. §§  1110 and 1131 do not preclude an award of 
secondary service connection for disability due to alcohol 
and drug abuse, but only payment of compensation.  see Barela 
v. West, 11 Vet. App. 280, 283 (1998).  Service connection is 
not currently in effect for any disease or disability. 

To summarize, the service medical records show that the 
veteran was treated for substance abuse.  However, as a 
matter of law, service connection may not be granted for 
primary alcohol and drug abuse.  Thus, where a claim is for a 
benefit not provided by law, it is properly denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

II.  A Neuropsychiatric Disorder

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1131.  
Furthermore, service connection will be granted for a 
psychosis, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The service medical records show that the veteran was seen 
for alcohol and drug abuse.  There were no definitive 
complaints or findings diagnostic of an acquired 
neuropsychiatric disorder. 

The veteran's post service medical records do not document 
complaints or findings referable a neuropsychiatric disorder 
until 1994.  A summary of hospitalization at a private 
facility dated in June 1994 includes a diagnosis of organic 
mood disorder secondary to alcohol and/or Reglan.  A summary 
of VA hospitalization dated from February 1996 to March 1996 
includes a diagnosis of improved adjustment disorder with 
depressive mood.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe psychiatric 
symptoms, a diagnosis and an analysis of the etiology 
regarding such complaints requires competent medical evidence 
and cannot be evidenced by the veteran's lay testimony.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

To summarize, the service medical records do not clinically 
confirm the presence of a neuropsychiatric disorder.  The 
first clinical diagnosis of a neuropsychiatric disorder was 
in 1994, many years following his release from active duty.  
The veteran has not furnished any competent medical evidence 
nor is there any competent medical evidence of record, which 
relates the current neuropsychiatric disorder to his military 
service. 


ORDER

Service connection for alcohol and drug abuse and a 
neuropsychiatric disorder are denied.





		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

